PER CURIAM:
The claimant seeks an award in the sum of $155.75 for damages and injuries sustained when his 1978 Buick automobile struck a pothole in the southbound lane of Chapline Street at or near its intersection with 20th Street in the City of Wheeling, West Virginia, on February 20, 1979.
The State is neither an insurer nor a guarantor of the safety of persons travelling on its highways. Adkins v. Sims, 130 W.Va. 645 (1947). For the State to be found liable, it must first have had either actual or constructive notice of the defect in the roadway. Since there was no proof in this case that the State had notice of the defect, the claim must be denied.
Claim disallowed.